DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stewart (US Pat.  No. 4,232,919).
In regards to claim 1, Stewart teaches an emergency response kiosk for storing medical supplies, tactical gear and 3communication equipment, the kiosk comprising:  4a pedestal base (1/2);  5a locker box (3) mounted atop the pedestal base, the locker box having an enclosure 6defining an interior thereof for receiving the stored medical supplies, tactical gear and 7communication equipment therein and an open front through which the interior is 8accessible;  9a locker door (26) hinged to the locker box to enclose the locker interior and pivot 10between an open position and a closed position; and 11a latch mechanism (27) for securing the locker door in the closed position and allowing 12selective access to the locker interior.
In regards to claim 2, Stewart teaches the locker box includes a shelf (e.g.; 21) adjustably mounted within the locker interior.
In regards to claim 5, Stewart teaches the locker door (26) includes a writing surface (i.e.; the top surface of 26).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US Pat. No. 4,232,919) in view of Bashkin (US Pat. No. 9,349,113 B2).
In regards to claim 3, Stewart does not teach the locker box includes a power source for powering the latch mechanism and the communication equipment.
Bashkin teaches a locker box including a power source (22) for powering a latch mechanism (18) and communication equipment (54).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stewart’s locker box to include a power source for powering the latch mechanism and communication equipment.  The motivation would have been for the purpose of verifying user access and for transferring information as taught by Bashkin (Col 5, Lines 42-45; Col 8, Lines 64-67).
In regards to claim 7, Stewart does not teach the locker box includes a camera for monitoring the activities and action at the kiosk.
Bashkin teaches a locker box including a camera (14) for monitoring the activities and action at the kiosk.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stewart’s locker box to include a camera for monitoring the activities and action at the kiosk.  The motivation would have been for the purpose of facilitating verification of a user as taught by Bashkin (Col 5, Lines 61-65).

Bashkin teaches a locker box that includes a visible signal that activates when the locker door is in the open position (Col 8, Lines 49-54).  Furthermore, one of ordinary skill in the art would recognize a visible signal can include a warning light.
It would have been obvious to one of ordinary skill in the art at the time the invention to modify Stewart’s locker box to include a warning light that activates when the locker door is in the open position.  The motivation would have been for the purpose of providing a notification of unauthorized access as taught by Bashkin (Col 8, Lines 54-59).
In regards to claim 9, Stewart does not teach the locker box includes video monitors.  Bashkin teaches a locker box that includes video monitors (e.g.; 36 and a tablet).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Stewart’s locker box to include video monitors.  The motivation would have been for the purpose of displaying information and allowing user interactions as taught by Bashkin (Col 10, Lines 32-36; Col 9, Lines 48-58).
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart (US Pat. No. 4,232,919) in view of Murdock, Jr. (US Pat. No. 258,665).
In regards to claims 4 and 6, Stewart does not teach the locker door includes a folding desk top (claim 4); and storage pockets (claim 6).  Murdock teaches a storage box having a door (I) including a folding desk top (J) and storage pockets (N).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to  modify Stewart’s locker door to include a folding desk top and storage pockets as taught.  The motivation would have been for the purpose of receiving items as taught by Murdock (see Col 1-2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for a listing of prior art related to storage cabinets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stanton L Krycinski/Primary Examiner, Art Unit 3631